10F-3 Report CGCM International Equity Investments 9/1/2012 through 2/28/2013 Issuer Name Sub-Adviser Trade Date Selling Dealer Offering Size Total Amt. Allocated Purchase Price Grupo Financiero Santander de Mexico ADR- B Marsico Capital Management 9/26/2012 Itau BBA USA Securities Inc. 1 Grupo Financiero Santander de Mexico ADR- B Marsico Capital Management 9/26/2012 Banca IMI S.p.A. Grupo Financiero Santander de Mexico ADR- B Marsico Capital Management 9/26/2012 Santander Investment Securities Inc. Grupo Financiero Santander de Mexico ADR- B Marsico Capital Management 9/26/2012 BNY Mellon Capital Markets, LLC Grupo Financiero Santander de Mexico ADR- B Marsico Capital Management 9/26/2012 Barclays Capital Grupo Financiero Santander de Mexico ADR- B Marsico Capital Management 9/26/2012 Commerz Markets LLC Grupo Financiero Santander de Mexico ADR- B Marsico Capital Management 9/26/2012 Credit Agricole Securities (USA) inc. Grupo Financiero Santander de Mexico ADR- B Marsico Capital Management 9/26/2012 Credit Suisse Securities (USA) LLC Grupo Financiero Santander de Mexico ADR- B Marsico Capital Management 9/26/2012 Deutsche Bank Securities Grupo Financiero Santander de Mexico ADR- B Marsico Capital Management 9/26/2012 Banco Espirito Santo Grupo Financiero Santander de Mexico ADR- B Marsico Capital Management 9/26/2012 Goldman Sachs Grupo Financiero Santander de Mexico ADR- B Marsico Capital Management 9/26/2012 JP Morgan Securities Grupo Financiero Santander de Mexico ADR- B Marsico Capital Management 9/26/2012 Mizuho Securities USA Inc. Grupo Financiero Santander de Mexico ADR- B Marsico Capital Management 9/26/2012 RBC Capital Markets Grupo Financiero Santander de Mexico ADR- B Marsico Capital Management 9/26/2012 UBS Securities Grupo Financiero Santander de Mexico ADR- B Marsico Capital Management 9/26/2012 Unicredit Capital Markets LLC Grupo Financiero Santander de Mexico ADR- B Schroder Investment Management 9/26/2012 UBS Securities Telefonica Deutschland Holding Schroder Investment Management 10/30/2012 JP Morgan Securities
